DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
Examiner acknowledges the reply filed 05/31/2022. Claims 1, 18 and 19 were amended. No claims were newly added. Claims 21-27 are canceled.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,716,749 B2 (hereinafter “the ‘749 patent”). Although the claims at issue are not identical, they are not patentably distinct from each other because present claim 1 is broader than claim 1 of the ‘749 patent and includes, inter alia, all of the limitations of present claim 1; thus, the ‘749 patent would infringe on present claim 1. 
Claims 2 and 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of the ‘749 patent, (i.e., claim 1 of the ‘749 patent recites administering an effective amount of an autonomic nervous system modulator agent to said subject, specifically, a beta blocker or a renin inhibitor).
Claims 4, 5 and 6 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3, 4 and 5, respectively, of the ‘749 patent.
Claims 7 and 8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of the ‘749 patent (regarding claim 8, it is understood that application of electrical energy is the same as “electrically increasing activity”).
Claims 10, 11 and 12 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3, 4 and 5, respectively, of the ‘749 patent.
Claim 13 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of the ‘749 patent (i.e., claim 2 of the ‘749 patent recites all the limitations of its independent claim 1, including administering an effective amount of an autonomic nervous system modulator agent to said subject, specifically, a beta blocker or a renin inhibitor).
Claims 14, 15 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3, 4 and 5, respectively, of the ‘749 patent.
Claims 17 and 19 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of the ‘749 patent (i.e., claim 1 of the ‘749 patent recites the renal associated condition being contrast nephropathy).
Claim 18 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of the ‘749 patent (i.e., claim 1 of the ‘749 patent recites the renal associated condition being contrast nephropathy, which is a sub-type of cardiorenal syndrome).
Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of the ‘749 patent.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 7-9, 17-20 and all claims depending therefrom are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The new matter is “a method of preventing a renal associated condition in a subject, said method comprising: evaluating the subject for sympathetic bias; modulating at least one portion of the autonomic nervous system in said subject having a sympathetic bias, whereby said modulating is in a manner effective to prevent said renal condition in said subject, wherein said modulating comprising increasing a parasympathetic/sympathetic activity ratio in said subject.” (Emphasis added).
Specifically, the new matter is evaluating the subject for sympathetic bias as a step of the method of preventing a renal associated condition in the subject. The specification only mentions “evaluating a subject for a sympathetic bias” as part of a method of treating a renal condition:

[0106] 	The target renal conditions which are treated in certain embodiments of the invention include those that are readily identified using any convenient diagnostic measure. There are several different diagnostic measures that can be evaluated to determine if a subject's kidneys are functioning within healthy parameters. For instance, several different blood or urine related factors (such as electrolytes) or fluid build up (edema) may be measured. For example, serum or urine creatinine and urea nitrogen levels may be measured. […] As kidney disease progresses, the levels of creatinine and urea nitrogen in the blood increases. […] Therefore higher levels of creatinine may be a sign that the kidneys are not working properly and an evaluation of sympathetic bias may be made. An ultrasound of the kidneys and/or a measurement of kidney size may also help determine whether kidneys are functioning properly.

Thus, the evaluation of a sympathetic bias is only disclosed to occur when treating a renal associated condition, such as kidney disease, not preventing such condition. It is noted that Applicant has asserted that “given the use of ‘preventing’, an ordinarily skilled artisan would reasonably interpret the evaluating and modulating steps to be performed prior to the onset of the renal associated condition”. (see Applicant Arguments/Remarks Made in Amendment, 05/31/2022, pg. 6). Further, a skilled artisan would understand that "preventing" a condition means keeping that condition "from occurring or happening”. The word “prevent” is defined as “to keep from happening” (from http://thefreedictionary.com/prevent). Because the disclosure does not provide support for these the evaluating and modulating steps performed prior to the onset of the renal associated condition, the claim recites new matter.
Further, claim 7 recites that “said modulation is accomplished by applying electrical energy from an electrical energy applying device to said at least one portion of said autonomic nervous system.” The original disclosure does not appear to disclosure this modulation step as part of a method for preventing a renal associated condition in a subject.
Further, claims 17-20 contain new matter reciting the specific renal associated condition (acute renal failure, chronic renal failure, contrast nephropathy and cardiorenal syndrome) to be treated. The disclosure makes no mention of the method steps to prevent the conditions recited in claims 17-20.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1 and all claims depending therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation “said subject having a sympathetic bias” lacks antecedent basis in the claim, since the claim did not previously recite a subject having a sympathetic bias. Claim 1 merely recites a method of preventing a renal associated condition in “a subject”. It is noted that while the method includes “evaluating the subject for sympathetic bias”, the method does not encompass any steps of only selecting the modulating step for subjects that have been determined to have a sympathetic bias. 
Further regarding claim 1, the limitation “modulating at least one portion of the autonomic nervous system in said subject having a sympathetic bias” is indefinite because it is not explicitly clear whether the “sympathetic bias” is the same sympathetic bias” referred to previously in the claim (i.e., “evaluating the subject for sympathetic bias”), or a different sympathetic bias. For the purpose of examination, it is interpreted to be the same sympathetic bias.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4 and 20 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Mathur (WO 2005/016165 A1, hereinafter “Mathur”) in view of in view of Neumann et al (Kidney International, 2004, hereinafter “Neumann”).
Regarding claims 1 and 2, Mathur discloses a method of preventing a renal associated condition in a subject (see Abstract, disclosing an apparatus and method for preventing radiocontrast nephropathy [RCN]), said method comprising: 
modulating at least one portion of the autonomic nervous system in a subject, whereby said modulating is in a manner effective to prevent said renal condition in said subject, wherein said modulating comprising increasing a parasympathetic/sympathetic activity ratio in said subject, for instance by administering an effective amount of papaverine and/or fenoldopam mesylate (a pharmacological agent, as per claim 2), vasodilators that are administered at a rate disclosed to increase renal blood flow rates in a manner that reduces the risk of renal failure prior to the anticipated delivery of contrast (see para [0045]-[0046]). Papaverine, fenoldopam mesylate and a variety of other vasodilators contemplated in Mathur, such as calcium channel blockers including nitroglycerin (which is recognized by Applicant to be “pro parasympathetic agents” in the disclosure at para [0051]).
It is noted that Mathur does not explicitly disclose evaluating a subject for sympathetic bias and then performing the modulation step in a subject that has been evaluated for sympathetic bias (understood to mean that the subject has been evaluated for a sympathetic bias and has been found to have a sympathetic bias).
However, Mathur teaches that it is desirable to perform the modulation step, i.e., administration of papaverine, in patients that have pre-existing risk factors such as high baseline serum creatinine or other demonstration of compromised kidney function (see para [0045]).
Further, Neumann discloses that elevated sympathetic activity is a marker for chronic kidney disease (see pg. 1568, col. 1) and that sympathetic activity can be evaluated using a number of sympathetic effector responses, for instance blood pressure or heart rate, or by microneurographic assessment of muscle sympathetic nerve activity (MSNA) (see pg. 1568, col. 2). Further, Neumann teaches that angiotensin II receptor antagonists, such as enalapril and losartan, lower MSNA (see pg. 1571, col. 1).
Thus, a skilled artisan would have found it obvious at the time of the invention to modify the method of Mathur to perform an evaluation of the subject for sympathetic bias, as taught in Neumann, as such evaluation would expectedly lead to an indication of renal disease that would be targeted by the prevention and/or treatment protocols disclosed in Mathur. Further, based on the teaching in Neumann that sympathetic overactivity is a marker for renal disease, and the express teaching in Mathur of preventing the advancement of a renal condition by treating a patient with pre-existing risk factors or markers for renal disease (s such as high baseline serum creatinine or other demonstration of compromised kidney function; see Mathur at para [0045]), a skilled artisan would have found it obvious to perform the evaluation step before the modulation step in order to improve patient outcomes.
Regarding claim 3, Mathur discloses that said modulating comprises administering an effective amount of a pharmacological agent to said subject, wherein said pharmacological agent is an autonomic nervous system modulator (i.e., fenoldopam mesylate, papaverine and calcium channel blockers are all known to modulate the autonomous nervous system).
Regarding claim 4, Mathur discloses the method includes administering a pharmacological agent such as a calcium channel blocker, e.g., nitroglycerin, which was known at the time of the invention to increase parasympathetic activity (i.e., such agent is described by Applicant as a  “pro parasympathetic agent” in para [0051]).
Regarding claims 19 and 20, Mathur discloses the method is for preventing a renal associated condition such as contrast nephropathy, in particular iodine-based contrast nephropathy (see Abstract, disclosing an apparatus and method for preventing radiocontrast nephropathy [RCN]); see also para [0058] disclosing iodine radiographic contrast).

Claims 1-4 and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Humke (WO 97/13513, hereinafter “Humke”) in view of Neumann et al (Kidney International, 2004).
Regarding claims 1 and 2, Humke discloses a method of preventing a renal associated condition in a subject (see pg. 11, lines 4-13, describing the use of an AT1-receptor agonist such as valsartan (a pharmacological agent, as per claim 2) for preventing and treating renal failure), said method comprising:
modulating at least one portion of the autonomic nervous system in a subject, whereby said modulating is in a manner effective to prevent said renal condition in said subject, wherein said modulating comprising increasing a parasympathetic/sympathetic activity ratio in said subject. Specifically, Humke discloses the delivery of an AT1-receptor agonist, e.g., valsartan, which Applicant stated is a “pro parasympathetic agent” (see Applicant’s disclosure at para [0051]), and an exemplary “angiotensin II receptor blockade” (see paras [0055] and [0112]-[0113]). A skilled artisan would have recognized that, at least based on Applicant’s disclosure and the knowledge available in the art, an angiotensin II receptor blocker/angiotensin II antagonist, e.g., valsartan, is a pharmacological agent that increases a parasympathetic/sympathetic activity ratio in said subject (see also Applicant’s disclosure at para [0027] disclosing that “increasing the parasympathetic activity/sympathetic activity ratio may be accomplished by modulating receptors, e.g., to stimulate or inhibit signal transduction and/or increase or decrease binding affinity”, of which valsartan is an example). 
It is noted that Humke does not appear to disclose the method step of evaluating the subject for sympathetic bias and performing the above-described modulation in the subject having the sympathetic bias (understood to mean that the subject has been evaluated for a sympathetic bias and has been found to have a sympathetic bias).
Neumann discloses that elevated sympathetic activity is a marker for chronic kidney disease (see pg. 1568, col. 1) and that sympathetic activity can be evaluated using a number of sympathetic effector responses, for instance blood pressure or heart rate, or by microneurographic assessment of muscle sympathetic nerve activity (MSNA) (see pg. 1568, col. 2). Further, Neumann teaches that angiotensin II receptor antagonists, such as enalapril and losartan, lower MSNA (see pg. 1571, col. 1).
Thus, a skilled artisan would have found it obvious at the time of the invention to modify the method of Humke to perform an evaluation of the subject for sympathetic bias, as taught in Neumann, as such evaluation would expectedly lead to an indication of renal disease that would be targeted by the prevention and/or treatment protocols disclosed in Humke. Further, based on the teaching in Neumann that sympathetic overactivity is a marker for renal disease, a skilled artisan would have had reasonable expectation of success in identifying patients with underlying renal disease based on the evaluation of a sympathetic bias. 
Regarding claim 3, Humke discloses that said modulating comprises administering an effective amount of a pharmacological agent to said subject, wherein said pharmacological agent is an autonomic nervous system modulator (i.e., Humke discloses the delivery of an AT1-receptor agonist, e.g., valsartan, which Applicant stated is a “pro parasympathetic agent” (see Applicant’s disclosure at para [0051]), and an exemplary “angiotensin II receptor blockade” (see Applicant’s disclosure at paras [0055] and [0112]-[0113]).
Regarding claim 4, Humke discloses the method includes administering a pharmacological agent such as an angiontensin II receptor blocker/antagonist, e.g., valsartan, which was known at the time of the invention to increase parasympathetic activity (i.e., such agent is described by Applicant as a  “pro parasympathetic agent” in para [0051]).
Regarding claim 17, Humke discloses that the renal associated condition comprises a member selected from the group consisting of acute renal failure, chronic renal failure, contrast nephropathy and cardiorenal syndrome (see Humke at claims 2 and 3).

Claim 5 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Humke (WO 97/13513, hereinafter “Humke”) in view of Neumann et al (Kidney International, 2004, hereinafter “Neumann”), further in view of de Champlain et al (The Canadian Journal of Cardiology, 1999, hereinafter “de Champlain”).
Regarding claim 5, it is noted that Humke, in view of Neumann, does not appear to disclose that the method comprises decreasing sympathetic activity.
De Champlain discloses that it has been found that angiotensin II receptor antagonists have been found to reduce sympathetic activity (see Abstract). 
Thus, a skilled artisan would have found it obvious at the time of the invention to reduce sympathetic activity by administering an angiotensin II receptor antagonist, e.g., valsartan, with a reasonable expectation of success in arriving at the claimed invention.

Claim 6 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Humke (WO 97/13513) in view of Neumann et al (Kidney International, 2004), further in view of Hangeland et al (U.S. Pub. 2005/0245535 A1, hereinafter “Hangeland”).
Regarding claim 6, it is noted that Humke in view of Neumann does not appear to disclose that the method comprises increasing parasympathetic activity and decreasing sympathetic activity.  
Hangeland discloses a method of treating a renal associated condition in a subject (such as contrast-induced nephropathy; see para [0170] disclosing that the present invention is useful to treat nephrotoxicity related to contrast agents), said method comprising:
modulating at least one portion of the autonomic nervous system in said subject, whereby said modulating is in a manner effective to treat said subject for said renal condition, such as by the administration of a calcium channel blocker compound (para [0002]), which Applicant recognizes to be a “pro parasympathetic agent” (see Applicant’s disclosure at para [0051]). Hangeland also discloses that the compound can be combined with other “pro parasympathetic agents” such as metoprolol or an ACE inhibitor (see para [0187], both of which Applicant also recognizes to be a “pro parasympathetic agents” in Applicant’s disclosure at para [0051]), such that the combination of the two compounds would expectedly increase parasympathetic activity and decrease sympathetic activity. Further, it is noted that calcium channel blockers have both “pro parasympathetic” effects (as recognized by Applicant in para [0051] of the published application) and antisympathetic effects (see Ligtenberg et al, “Reduction of Sympathetic Hyperactivity by Enalapril in Patients with Chronic Renal Failure”, 1999).
A skilled artisan would have thus found it obvious at the time of the invention to modify the device of Humke in view of Neumann, such as by administering another compound with an effect that has both pro parasympathetic effects (as recognized by Applicant in para [0051] of the published application) and antisympathetic effects in order to increase parasympathetic activity as well as reduce sympathetic activity, with a reasonable expectation of success of more effectively carrying out the intended use taught in Humke, specifically, preventing and treating renal failure.

Claims 7-10, 13, 14 and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Humke (WO 97/13513) in view of Neumann et al (Kidney International, 2004), further in view of Levin (U.S. Pat. 7,162,303 B2, hereinafter “Levin”).
Regarding claim 7, it is noted that Humke in view of Neumann does not appear to disclose that the modulation is accomplished by at least applying electrical energy from an electrical energy applying device to said at least one portion of said autonomic nervous system.  
Levin discloses method of modulating at least one portion of the autonomic nervous system in a subject, such as by applying electrical energy from an electrical energy device to a portion of said autonomic nervous system (i.e., partially blocking the renal nerve with electrostimulation using a device 306 in the renal vein 304; see Fig. 3). Levin discloses that such electrostimulation reduces the abnormally elevated sympathetic nerve signals that contribute to the progression of renal disease (see col. 7, lines 65-67), interpreted to mean reducing the ratio between the sympathetic nervous system relative to the parasympathetic nervous system.
Further, as per claims 8 and 9, the application of electrical energy disclosed in Levin is understood to comprise electrically increase activity in one portion of the autonomic nervous system, i.e., electrical stimulation of the renal nerve discussed above; the application of electrical energy disclosed in Levin is understood to electrically inhibit activity in at least one portion of the autonomic nervous system, for instance, the electrical stimulation inhibits sympathetic activity as discussed above.
Regarding claim 10, Humke discloses increasing parasympathetic activity, in the form of the delivery of an AT1-receptor agonist, e.g., valsartan, which Applicant stated is a “pro parasympathetic agent” (see Applicant’s disclosure at para [0051]), and an exemplary “angiotensin II receptor blockade” (see paras [0055] and [0112]-[0113]). A skilled artisan would have recognized that, at least based on Applicant’s disclosure and the knowledge available in the art, an angiotensin II receptor blocker/angiotensin II antagonist, e.g., valsartan, is a pharmacological agent that increases a parasympathetic/sympathetic activity ratio in said subject (see also Applicant’s disclosure at para [0027] disclosing that “increasing the parasympathetic activity/sympathetic activity ratio may be accomplished by modulating receptors, e.g., to stimulate or inhibit signal transduction and/or increase or decrease binding affinity”, of which valsartan is an example). 
Regarding claim 13, Humke discloses that said modulating comprises administering an effective amount of a pharmacological agent to said subject, wherein said pharmacological agent is an autonomic nervous system modulator (i.e., Humke discloses the delivery of an AT1-receptor agonist, e.g., valsartan, which Applicant stated is a “pro parasympathetic agent” (see Applicant’s disclosure at para [0051]), and an exemplary “angiotensin II receptor blockade” (see Applicant’s disclosure at paras [0055] and [0112]-[0113]).
Regarding claim 14, Humke discloses the method includes administering a pharmacological agent such as an angiontensin II receptor blocker/antagonist, e.g., valsartan, which was known at the time of the invention to increase parasympathetic activity (i.e., such agent is described by Applicant as a  “pro parasympathetic agent” in para [0051]).
Regarding claim 18, it is noted that Humke, in view of Neumann, does not appear to disclose that the renal associated condition is a condition including acute renal failure, chronic renal failure, or cardiorenal syndrome.
Levin discloses method of modulating at least one portion of the autonomic nervous system in a subject, such as by applying electrical energy from an electrical energy device to a portion of said autonomic nervous system (i.e., partially blocking the renal nerve with electrostimulation using a device 306 in the renal vein 304; see Fig. 3). Levin discloses that such electrostimulation reduces the abnormally elevated sympathetic nerve signals that contribute to the progression of renal disease (see col. 7, lines 65-67), interpreted to mean reducing the ratio between the sympathetic nervous system relative to the parasympathetic nervous system.
Levin discloses that the renal associated condition comprises a condition such as acute renal failure (see col. 10, lines 5-6 disclosing the use of temporary electrostimulation leads to support a patient during an acute stage of renal disease), chronic renal failure (see col. 10, lines 3-5 disclosing the use of long- term leads implanted to threat the chronic renal condition), or cardiorenal syndrome (the term “cardiorenal syndrome’ is an umbrella term defining a disorder whereby acute or chronic dysfunction of the kidneys may induce acute or chronic dysfunction of the heart, or vice-versa (see Ronco et al, “Cardio-renal syndromes: report from the consensus conference of the Acute Dialysis Quality Initiative’, 2010); in this case, Levin discloses in col. 8, line 55 to col. 9, line 5 the various mechanisms characterizing the effect of dysfunction of the heart on the kidney or vice versa, and further discloses in col. 9, line 5-10 that it is desirable to reduce the efferent sympathetic stimulation of the kidney in heart failure patients; see also col. 11, lines 33-36 describing the method to regulate sympathetic nerve activity in the patient in order to improve a patient’s renal function in order to ultimately arrest or reverse heart failure; this disclosure is understood to mean that the renal associated condition is a cardiorenal syndrome such that the condition is treated in a manner that treats both the renal and the heart condition).
Accordingly, a skilled artisan would have found it obvious at the time of the invention to modify the method of Humke, in view of Neumann, in order to perform the steps taught in Levin for the prevention of a cardiorenal syndrome, with a reasonable expectation of success. At the time of the invention, there was a recognized problem or need in the art, such as the need to regulate sympathetic nerve activity in a manner to treat cardiorenal syndrome; there were a finite number of identified, predictable potential solutions to this need; and that one of ordinary skill in the art, armed with the knowledge that the method of Levin would expectedly treat a variety of renal associated conditions including acute, chronic and cardiorenal conditions, could have pursued such solution with a reasonable expectation of success in either treating or preventing such conditions.

Claims 11 and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Humke (WO 97/13513) in view of Neumann et al (Kidney International, 2004), further in view of Levin (U.S. Pat. 7,162,303 B2), further in view of de Champlain et al (The Canadian Journal of Cardiology, 1999).
Regarding claims 11 and 15, it is noted that Humke, in view of Neumann, further in view of Levin, does not appear to disclose that the method comprises decreasing sympathetic activity.
De Champlain discloses that it has been found that angiotensin II receptor antagonists, which Humke discloses are administered, have been found to reduce sympathetic activity (see Abstract). 
Thus, a skilled artisan would have found it obvious at the time of the invention to reduce sympathetic activity by administering an angiotensin II receptor antagonist, e.g., valsartan, with a reasonable expectation of success in arriving at the claimed invention.

Claims 12 and 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Humke (WO 97/13513) in view of Neumann et al (Kidney International, 2004), further in view of Levin (U.S. Pat. 7,162,303 B2), further in view of Hangeland et al (U.S. Pub. 2005/0245535 A1).
Regarding claims 12 and 16, it is noted that Humke in view of Neumann, further in view of Levin, does not appear to disclose that the method comprises increasing parasympathetic activity and decreasing sympathetic activity.  
Hangeland discloses a method of treating a renal associated condition in a subject (such as contrast-induced nephropathy; see para [0170] disclosing that the present invention is useful to treat nephrotoxicity related to contrast agents), said method comprising:
modulating at least one portion of the autonomic nervous system in said subject, whereby said modulating is in a manner effective to treat said subject for said renal condition, such as by the administration of a calcium channel blocker compound (para [0002]), which Applicant recognizes to be a “pro parasympathetic agent” (see Applicant’s disclosure at para [0051]). Hangeland also discloses that the compound can be combined with other “pro parasympathetic agents” such as metoprolol or an ACE inhibitor (see para [0187], both of which Applicant also recognizes to be a “pro parasympathetic agents” in Applicant’s disclosure at para [0051]), such that the combination of the two compounds would expectedly increase parasympathetic activity and decrease sympathetic activity. Further, it is noted that calcium channel blockers have both “pro parasympathetic” effects (as recognized by Applicant in para [0051] of the published application) and antisympathetic effects (see Ligtenberg et al, “Reduction of Sympathetic Hyperactivity by Enalapril in Patients with Chronic Renal Failure”, 1999).
A skilled artisan would have thus found it obvious at the time of the invention to modify the device of Humke in view of Neumann, further in view of Levin, such as by administering another compound with an effect that has both pro parasympathetic effects (as recognized by Applicant in para [0051] of the published application) and antisympathetic effects in order to increase parasympathetic activity as well as reduce sympathetic activity, with a reasonable expectation of success of more effectively carrying out the intended use taught in Humke, specifically, preventing and treating renal failure.

Claims 19 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Humke (WO 97/13513) in view of Neumann et al (Kidney International, 2004), further in view of Elkins et al (U.S. Pub. 2005/0245882 A1, hereinafter “Elkins”).
Regarding claims 19 and 20, it is noted that Humke, in view of Neumann, does not appear to disclose that the renal associated condition is contrast nephropathy, in particular iodine-based contrast nephropathy.
Elkins discloses a method of preventing contrast-induced nephropathy (paras [0076], [(0241]) in a subject, said method comprising modulating at least one portion of the autonomic nervous system in said subject by selectively administering a pharmacological agent to the kidney by intrarenal infusion (e.g., calcium channel blockers; paras [0011], [0060] and [0247]), in a manner effective to prevent iodine-based contrast-induced nephropathy (para [0240)).
A skilled artisan would have found it obvious at the time of the invention to modify the method of Humke to prevent iodine-based contrast-induced nephropathy, with a reasonable expectation of success.  At the time of the invention, there was a recognized problem or need in the art, such as the need to regulate sympathetic nerve activity in a manner to treat or prevent iodine-based contrast-induced nephropathy; there were a finite number of identified, predictable potential solutions to this need; and that one of ordinary skill in the art, armed with the knowledge that the method of Elkins would expectedly treat a variety of renal associated conditions including iodine-based contrast-induced nephropathy, could have pursued such solution with a reasonable expectation of success in either treating or preventing such conditions.

Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but are moot in view of the new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT J MEDWAY whose telephone number is (571)270-3656. The examiner can normally be reached Monday through Friday, 8:30 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on (571) 270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT J MEDWAY/           Primary Examiner, Art Unit 3783                                                                                                                                                                                             
07/07/2022